COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of R. J., A Child

Appellate case number:      01-18-00729-CV

Trial court case number:    CV29910

Trial court:                344th District Court of Chambers County

       This Court’s November 9, 2018 Order of Abatement had abated and remanded this
case to the trial court to determine, among other things, whether to permit appellant E.M.’s
appointed counsel, R. A. Reba Eichelberger, to remain as counsel, or to allow her to
withdraw and appoint new counsel in this parental termination appeal. On November 16,
2018, the supplemental clerk’s record was filed in this Court attaching the August 20, 2018
order granting Ms. Eichelberger’s motion to withdraw and appointing Farrah Harper to
represent appellant E.M. on appeal. The supplemental reporter’s record was also filed on
November 16, 2018, of the abatement hearing held that day in which both Ms. Eichelberger
and Ms. Harper appeared, and the district clerk testified that she had inadvertently omitted
the August 20, 2018 order in the clerk’s record previously filed with this Court that day.
       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove R. A. Reba Eichelberger as appellant
E.M.’s counsel, and to designate Farrah Harper as appellant E.M.’s new lead counsel.
       Appellant E.M.’s brief is ORDERED to be filed within 20 days of the date of this
order, with no extensions to be granted absent extraordinary circumstances. See TEX. R.
APP. P. 2, 38.6(a)(1).
       Appellee’s brief, if any, is ORDERED to be filed within 20 days of the date of the
filing of appellant E.M.’s brief, with no further extensions to be granted absent
extraordinary circumstances. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley_____
                    Acting individually  Acting for the Court
Date: __November 20, 2018_____